Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unió el Juez Asociado Señor Rebollo López.
Disentimos de la opinión del Tribunal por entender que la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales (Comisión para Resolver Controversias Interagenciales o la Comisión), creada por la Ley Núm. 80 de 3 de junio de 1980 (Ley Núm. 80),(1) es una “agencia”, según se define en la Ley de Pro-cedimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (LPAU),(2) que tiene jurisdicción pri-maria para atender la controversia entre los Municipios de Arecibo y Quebradillas. Veamos.
*120I
El Municipio de Arecibo (Arecibo) acordó disponer de los desperdicios sólidos generados por la población del Muni-cipio de Quebradillas (Quebradillas) a cambio del pago de la tarifa correspondiente. A la luz del contrato que firma-ron a esos efectos, Arecibo presentó una demanda por cobro de dinero contra Quebradillas ante el Tribunal de Primera Instancia. En su contestación a la demanda, Quebradifias negO la existencia de la deuda, aunque aceptó que existla el referido contrato entre las partes.
Luego de varios trámites procesales, Quebradillas soli-citó al tribunal de instancia la desestimación de la demanda. Alegó que Arecibo debiO acudir en primer lugar a la ComisiOn para Resolver Controversias Interagenciales creada por la Ley Niim. 80, supra. Por lo tanto, sostuvo que el tribunal carecla de jurisdicción sobre la materia. Por su parte, Arecibo se opuso a la desestimación, bajo el argu-mento de que la Ley de Municipios AutOnomos del Estado Libre Asociado de Puerto Rico (Ley de Municipios Autóno-mos), Ley Nñm. 81 de 30 de agosto de 1991 (21 L.P.R.A. sec. 4001 et seq.),(3) al conceder autonomIa administrativa a los municipios para disponer de sus ingresos y la forma de recaudarlos e invertirlos, derogo impilcitamente la Ley Ntim. 80, supra. El Tribunal de Primera Instancia denego la solicitud de desestimación. Oportunamente, Quebradihas acudió al Tribunal de Circuito de Apelaciones, el cual revocó al foro de instancia. Inconforme con el dictamen del tribunal apelativo, Arecibo presentO ante nos una solicitud de certiorari.
La opinion del Tribunal revoca al Tribunal de Apelacio-nes y resuelve que el Tribunal de Primera Instancia tiene jurisdicción para adjudicar el caso de autos. La opinion concluye que la ComisiOn para Resolver Controversias In-*121teragenciales “es sólo un mecanismo que tienen a su dispo-sición las agencias gubernamentales —incluyendo a los municipios— para lograr expeditamente acuerdos sobre cuentas entre ellas”. Opinión mayoritaria, pág. 16. Dicha posición ignora el claro mandato legislativo de que la Co-misión tiene jurisdicción primaria para atender este tipo de controversia y que el Tribunal de Primera Instancia de-bió invocar dicha normativa y desestimar la acción presentada. Como el Tribunal de Apelaciones correcta-mente concluyó que procedía la desestimación de la acción presentada, confirmaríamos su dictamen.
r — I H-H
Como vemos, la controversia central en este caso trata sobre la naturaleza de la jurisdicción de la Comisión para Resolver Controversias Interagenciales. No obstante, ini-cialmente hay que precisar cuál fue el efecto de la Ley de Municipios Autónomos sobre la Ley Núm. 80, supra, que creó la Comisión para Resolver Controversias Interagenciales. Además, se debe determinar si esta Comi-sión es una "agencia”, conforme a las disposiciones de la LPAU. Por último, procede evaluar la naturaleza de la ju-risdicción de dicha Comisión.
Esta no es la primera vez que el Tribunal tiene ante su consideración las controversias que presenta el caso de epígrafe. En Aut. Desp. Sólidos v. Mun. San Juan, 150 D.P.R. 106 (2000), revocamos mediante sentencia al Tribunal de Circuito de Apelaciones, por éste haber atendido un recurso de revisión judicial presentado fuera de los térmi-nos dispuestos en la LPAU. En esa ocasión se solicitó la revisión judicial de la denegatoria de la Comisión de des-estimar una acción por falta de jurisdicción sobre la materia. Lo importante de esta sentencia es que partimos de la premisa básica de que dicha Comisión era propia-mente una agencia administrativa a la cual le aplicaba la *122LPAU.(4) No obstante, el caso de autos nos permite pautar el derecho aplicable y y ratificar los criterios originalmente expuestos en dicha sentencia.
A. La Ley Núm. 80, supra, creó la Comisión para Resolver Controversias Interagenciales con el propósito de que ésta investigue controversias sobre deudas y pagos entre agencias gubernamentales y determine el modo como de-berá pagarse la cantidad adeudada y el monto de dicha cantidad, si esto último estuviera en controversia. Véase el Informe de la Comisión de Gobierno de la Cámara de Re-presentantes de Puerto Rico de 24 de abril de 1980 sobre Alcance de la Medida del P. de la C. 1289, 8va Asamblea Legislativa, 4ta Sesión Ordinaria, pág. l.(5) La preocupa-ción principal de la Asamblea Legislativa al aprobar esta medida era proveer a las agencias involucradas en la pres-tación de servicios a otras agencias un mecanismo que ad-judicara de manera rápida cualquier controversia al respecto. íd., pág. 2. En el proceso de aprobación de la re-ferida ley se consideró, con particular importancia, el re-traso de los pagos por razón de discrepancias entre las par-tes en cuanto al monto y otros detalles de las facturas por servicios que “afecta [n] las operaciones y liquidez de las agencias de tipo corporativo así como las operaciones fisca-les de las agencias concernidas”.(6) íd., pág. 2. A esos efec-tos se dijo expresamente que
[e]l objetivo principal de la medida es establecer un meca-nismo legal y administrativo para resolver, de manera acepta-ble para las partes, las controversias que surgen entre Agen-*123cías del Gobierno por concepto de pagos y deudas entre éstas. íd., pág. 2.
Por su parte, la exposición de motivos de dicha legisla-ción no amplía mucho más lo que se expresa en el Informe de la Comisión de Gobierno de la Cámara de Representan-tes preparado como parte del proceso de aprobación por la Asamblea Legislativa.(7) Sin embargo, añade que el Secre-tario de Justicia, el Secretario de Hacienda y el Director de la Oficina de Gerencia y Presupuesto, miembros que com-ponen la Comisión para Resolver Controversias Interagen-ciales, cuentan con el “personal técnico, especializado y ca-pacitado para entender en este tipo de controversia”. Exposición de Motivos de la Ley Núm. 80 (1980 Leyes de Puerto Rico 242).
La Ley Núm. 80, supra, se compone de tres artículos. En el primero se crea la Comisión para Resolver Controversias Interagenciales y se señala que sus miembros serán: el Se-cretario de Justicia, el Secretario de Hacienda y el Director de la Oficina de Gerencia y Presupuesto. 3 L.P.R.A. see. 1751. Se dispone, además, el término de duración de los cargos de estos miembros, el número de miembro que cons-tituye quorum y medidas para casos de inhibición. Id. Ade-más, se define el término “agencias gubernamentales” como “cualquier departamento, junta, comisión, negociado, división o cualquier otro organismo gubernamental, inclu-yendo a las corporaciones públicas y a los municipios”. (En-fasis suplido.) Id.
El Art. 2 de la mencionada ley, 3 L.P.R.A. see. 1752, enumera las funciones y los poderes de esta Comisión. Es-pecifica que la Comisión tiene el poder para investigar con-troversias entre agencias sobre pagos y deudas, y para de-terminar el monto de la cantidad adeudada y su modo de pago. Con ese propósito, se provee que la Comisión puede *124requerir que se le presenten libros, documentos o cualquier evidencia necesaria para adjudicar las controversias ante sí. También podrá interrogar testigos bajo juramento. En caso de que alguna parte se niegue a cumplir con sus re-querimientos, la Comisión para Resolver Controversias In-teragenciales tiene la facultad para solicitar al Tribunal de Primera Instancia una orden judicial so pena de desacato. íd.
Asimismo, este segundo artículo de la Ley Núm. 80, supra, dispone que la Comisión para Resolver Controversias Interagenciales designará, del propio personal de las agen-cias que dirigen los miembros de la Comisión, los recursos necesarios para cumplir con sus funciones. Se determina en este artículo, además, la manera como se prorratearán entre las partes involucradas los gastos en que ha incu-rrido la Comisión durante la investigación y adjudicación del caso. Por último, en este artículo se expresa la facultad de la Comisión de formular y adoptar los reglamentos ne-cesarios para el desempeño de sus funciones, los cuales deberá aprobarlos el Gobernador. íd. Conforme a esta dis-posición, la Comisión aprobó el Reglamento Interno de la Comisión para Resolver Controversias sobre Pagos y Deu-das entre Agencias Gubernamentales de 24 de diciembre de 1985.
Finalmente, el Art. 3 de la Ley Núm. 80 (3 L.P.R.A. see. 1753), expresa que el procedimiento investigativo puede iniciarse a petición de parte o motu proprio, cuando la Co-misión considere que se lesiona la solvencia económica o los servicios esenciales prestados por las agencias en controversia. Las vistas ante la Comisión serán presididas por un examinador, quien formará un expediente del caso. Luego de escuchar todas las partes y recibir la evidencia necesaria, dicho examinador deberá someter a la Comisión para Resolver Controversias Interagenciales un informe con sus recomendaciones para que ésta haga su determi-nación final. Se dispone que la determinación de la Comi-*125sión “será final y firme y no será apelable ante ningún organismo judicial o cuasi judicial”. Id.
B. Por su parte, la Ley de Municipios Autónomos se aprobó en 1991 con el propósito de reformar la organiza-ción y el funcionamiento de la administración pública de los municipios. López v. Mun. de Mayagüez, 158 D.P.R. 620 (2003). Al disponer la independencia administrativa de los municipios frente al Gobierno central, en dicha ley se pro-vee como política pública
... otorgar a los municipios el máximo posible de autonomía y proveerles las herramientas financieras y los poderes y fa-cultades necesarias para asumir un rol central y fundamental en su desarrollo social, económico y urbano. Art. 1.002 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4001.
De igual forma, la propia ley expresa que los poderes y las facultades concedidas a los municipios se deben inter-pretar liberalmente, en armonía con la política pública de garantizar a los municipios las facultades jurídicas, fisca-les y administrativas que se requieran para atender eficaz-mente las necesidades de sus habitantes. Art. 1.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4002; Café Rico, Inc. v. Mun. de Mayagüez, 155 D.P.R. 548 (2001); First Bank de P.R. v. Mun. de Aguadilla, 153 D.P.R. 198 (2001).
Uno de los múltiples poderes que la Ley de Municipios Autónomos le reconoce a la administración municipal es el de demandar, ser demandado, denunciar, querellarse y de-fenderse en cualquier tribunal de justicia y organismo administrativo. Art. 2.001(b) de la Ley de Municipios Au-tónomos, 21 L.P.R.A. sec. 4051(b). En cuanto al cobro de deudas, en particular, se dispone:
Será obligación del alcalde realizar todas las gestiones ne-cesarias para el cobro de todas las deudas de personas natu-rales o jurídicas que estuviesen registradas en los libros o ré-cords de contabilidad a favor del municipio y recurrirá a todas las medidas que autoriza la ley para cobrar dichas deudas *126dentro del mismo año fiscal en que se registren o hasta la fecha del cobro. En los casos que sea necesario, se deberá proceder por la vía judicial y cuando el municipio no cuente con los fondos suficientes para contratar los servicios profesionales legales requeridos, referirá los casos al Secretario de Justicia. Cuando la deuda, por su naturaleza o cuantía, o por ambas, afecte los estimados de presupuesto y/o las cuentas programá-ticas de asignación de fondos para un año fiscal, tal situación deberá informarse al Comisionado. (Énfasis suplido.) Art. 8.003 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4353.
Vistas las disposiciones pertinentes de la Ley de Muni-cipios Autónomos y de la Ley Núm. 80, supra, pasemos a analizar si la primera derogó tácitamente la segunda.
C. Conforme el Art. 6 del Código Civil, 31 L.P.R.A. see. 6, una ley queda tácitamente derogada cuando la nueva con-tiene preceptos contrarios o irreconciliables. Cuando los términos de una ley posterior son tan incomplatibles con los de una anterior que ambas no pueden subsistir juntas, se entiende que la posterior enmendó implícitamente la anterior. Farmacias Moscoso, Inc. v. K-Mart Corp., 138 D.P.R. 497 (1995); Díaz v. Srio. de Hacienda, 114 D.P.R. 865 (1983). Una ley —que contenga una cláusula que de-roga todas las leyes o parte de las leyes que sean incompatibles con sus disposiciones, pero que no derogue expresa-mente la ley anterior sobre la misma materia— deja en vigor todas las disposiciones de la ley anterior que no estén en contradicción con sus disposiciones. Director I.C.P. v. Fitzgerald, etc., 130 D.P.R. 46 (1992).
En el caso ante nos, Arecibo alega que la Ley de Muni-cipios Autónomos aprobada en 1991 derogó la Ley Núm. 80, supra. Conforme a ello, sostiene que es el Tribunal de Primera Instancia quien tiene jurisdicción para resolver la controversia de autos, en lugar de la Comisión para Resolver Controversias Interagenciales, creada por la referida Ley Núm. 80. Dicha tesis fue acogida por la opinión del Tribunal, la cual concluye que “controversias como la de autos, que involucran particularmente disputas entre mu-*127nicipios, pueden ser dilucidadas judicialmente porque no está dispuesto en ley que la facultad sobre ellas queda ex-cluida de la autoridad judicial”. Opinión mayoritaria, pág. 118.
No obstante, esta conclusión choca con la letra y el es-píritu de la ley que creó la Comisión con el fin de resolver rápidamente controversias sobre el monto o modo de pago que una agencia gubernamental le debe a otra por los ser-vicios prestados. Se trata de una comisión que interviene cuando las agencias concernidas no han podido ponerse de acuerdo sobre estos asuntos. Art. 2 de la Ley Núm. 80, supra.
Por su parte, lo que la Ley de Municipios Autónomos dispone en su Art. 8.003 es la facultad del alcalde para utilizar las medidas que la ley autorice para cobrar las deu-das del municipio. 21 L.P.R.A. see. 4353. Como vemos, una de estas leyes suple la autoridad para actuar, mientras que la otra dispone el curso de acción que se debe seguir. Se desprende que, aunque estamos ante dos disposiciones que regulan la misma materia —a saber, el cobro de deudas— cada una se refiere a un asunto distinto respecto a esa materia. De éstas no se desprende ninguna incompatibili-dad entre sí. Debemos recordar que las leyes que tratan la misma materia deben armonizarse en todo lo posible; la derogación tácita no se favorece. Cintrón Santana v. Supte. Policía de P.R., 131 D.P.R. 1 (1982).
La opinión del Tribunal también acogió la tesis de Are-cibo en cuanto a que la Ley Núm. 80, supra, menoscaba la autonomía administrativa o fiscal concedida a los munici-pios mediante la Ley de Municipios Autónomos. No obs-tante, del mismo texto de la Ley de Municipios Autónomos surge que la autoridad que se le reconoce a los municipios está supeditada a las leyes vigentes y a la Constitución del Estado Libre Asociado de Puerto Rico. Art. 1.005 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4003. Se dis-puso expresamente además que, en cuanto a las deudas de *128un municipio, el alcalde tendrá disponible aquellas medi-das que autorice la ley. Se especificó que la vía judicial, que por supuesto es una de estas medidas, podría utilizarse en los casos que sea necesaria. Estas expresiones no implican que la vía judicial es la única forma de garantizar el cobro efectivo de las deudas del municipio o que, de otra manera, no se estaría protegiendo la autonomía del municipio.
La autonomía administrativa que la Ley de Municipios Autónomos proclama no es óbice para que los municipios acudan a la Comisión para Resolver Controversias Intera-genciales como parte de las gestiones necesarias para co-brar sus deudas antes de acudir a la vía judicial. Máxime cuando el trámite administrativo ofrece mayor agilidad procesal y minimiza la inversión de recursos económicos. Ello contribuye, a su vez, con el cumplimiento del propósito de la Ley Núm. 80 de disponer un proceso que agilice la adjudicación de pagos y deudas entre las agencias concer-nidas en protección precisamente de su autonomía fiscal. Este factor también armoniza perfectamente con el fin primordial de la Ley de Municipios Autónomos de proveer in-dependencia fiscal y administrativa a los municipios.
De igual forma, la disponibilidad de los foros adminis-trativos para atender controversias que involucren a la ad-ministración municipal no implica de ninguna manera un menoscabo a la independencia para administrar sus recur-sos que la Ley de Municipios Autónomos le reconoce a los municipios. La misma ley dispone la aplicación a los mu-nicipios de remedios administrativos provistos en otras le-yes como, por ejemplo, apelaciones a la Junta de Apelacio-nes del Sistema de Administración de Personal y la revisión administrativa de la determinación de la Junta de Planificación de anular la aprobación de un proyecto por el municipio. Arts. 12.027 y 13.016 de la Ley de Municipios Autónomos, 21 L.P.R.A. sees. 4577 y 4614.
En fin, del análisis en conjunto de las disposiciones de la Ley de Municipios Autónomos y de la Ley Núm. 80, supra, *129no se desprende incompatibilidad alguna en cuanto a la facultad de los municipios para defender sus intereses en el foro judicial o administrativo, según sea el caso. La Ley Núm. 80, supra, dispone el procedimiento que se ha de seguir para cobrar una deuda municipal en un caso deter-minado, cuando el deudor es una agencia según se define en dicha ley. Por su parte, la Ley de Municipios Autónomos le suple autoridad a la administración municipal para acu-dir a cualquier foro, incluso el administrativo o el judicial, cuando sea necesario. El foro administrativo también es un mecanismo efectivo para proteger los intereses que pro-mueve la Ley de Municipios Autónomos con el beneficio adicional de ser un foro más ágil y económico.
H-í HH
A. Examinada la ley orgánica de la Comisión, procede resolver si está cubierta por la LPAU. La opinión del Tribunal concluye que la Comisión no es una agencia admi-nistrativa a la que le aplica la LPAU. A esos efectos, la opinión se limita a reseñar muy someramente las tres sec-ciones que componen la Ley Núm. 80, supra, la cual im-planta dicha comisión.
No obstante, la determinación de qué es una agencia administrativa conlleva un análisis más abarcador y complejo. Esta determinación no puede depender exclusi-vamente de si la ley que crea la entidad en cuestión provee o no revisión judicial o del número de sus componentes o de quiénes la componen. Más aún, cuando estamos ante una entidad cuya ley habilitadora se aprobó antes de que la LPAU entrara en vigor.
Al determinar si cierta entidad es o no una “agencia administrativa”, necesariamente hay que examinar el pro-pósito y las funciones que legalmente se le asignaron en comparación con el andamiaje legislativo dispuesto en la LPAU. Véanse: Ortiz v. Panel F.E.I., 155 D.P.R. 219 (2001); *130Pagán Ramos v. F.S.E., 129 D.P.R. 888 (1992). En otras palabras, procede comparar las disposiciones de la ley que crea dicha entidad con las disposiciones pertinentes de la LPAU.
El propósito central de la LPAU fue disponer un cuerpo de reglas mínimas que proveyeran uniformidad al proceso decisorio y reglamentario de la administración pública. Pa-gán Ramos v. F.S.E., supra. Con ella se creó un andamiaje de reglas que deberán observarse por toda agencia al for-mular reglas y reglamentos que definan los derechos y de-beres de la ciudadanía, y al adjudicar los de personas particulares. La dimensión al aplicar la LPAU es amplia: “aplicará a todos los procedimientos administrativos con-ducidos ante todas las agencias que no estén expresamente [excluidas]”. 3 L.P.R.A. see. 2103. Véase Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596, 599 (1997) (con excep-ción de las entidades, funciones y actividades expresa-mente excluidas, la LPAU aplica a todos los procedimien-tos administrativos ante todas las agencias).
Conforme a lo anterior, y para asegurar que la mayor parte del Gobierno de Puerto Rico estuviese cubierto, la LPAU adoptó la definición más dilatada del término “agencia”. Olmeda Díaz v. Depto. de Justicia, supra, pág. 599. Así, se dispone que “agencia” significa
... cualquier junta, cuerpo, tribunal examinador, corpora-ción pública, comisión, oficina independiente, división, admi-nistración, negociado, departamento, autoridad, funcionario, persona, entidad o cualquier instrumentalidad del Estado Li-bre Asociado de Puerto Rico u organismo administrativo auto-rizado por ley a llevar a cabo funciones de reglamentar, inves-tigar, o que pueda emitir una decisión, o con facultades para expedir licencias, certificados, permisos, concesiones, acredita-ciones, privilegios, franquicias, acusar o adjudicar .... (Énfasis suplido.) 3 L.P.R.A. sec. 2102(a).
De esta definición se excluyen varias entidades guber-namentales, como: el Senado y la Cámara de Representan-tes de la Asamblea Legislativa, la Rama Judicial, la Ofi-*131ciña propia del Gobernador, la Guardia Nacional de Puerto Rico, los municipios, la Comisión Estatal de Elecciones, el Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos, y la Junta Asesora del Departamento de Asuntos del Consumidor sobre el Sis-tema de Clasificación de Programas de Televisión y Jugue-tes Peligrosos. íd.
A la luz del texto mismo de la ley, todos los organismos gubernamentales autorizados mediante ley a “reglamen-tar”, “investigar” o “adjudicar”, se rigen por la LPAU. 3 L.P.R.A. sec. 2102(a); Pagán Ramos v. F.S.E., supra, pág. 899. Respecto a la parte de la definición de “agencia” que se refiere a cualquier instrumentalidad del Gobierno de Puerto Rico u organismo administrativo autorizado por ley a llevar a cabo funciones de reglamentar, investigar o que pueda emitir una decisión, más adelante la ley misma define lo que es reglamentar o emitir una decisión para pro-pósitos de dicha definición. En su Sec. 1.3, la LPAU aclara que “adjudicación” es el pronunciamiento mediante el cual una agencia determina los derechos, las obligaciones o los privilegios que correspondan a una parte. 3 L.P.R.A. see. 2102(b). Así, “parte” se define como, entre otras cosas, toda persona o agencia a quien se dirija específicamente la ac-ción de una agencia o que sea parte en dicha acción. 3 L.P.R.A. sec. 2102(j). Por otro lado, el trámite seguido por una agencia para la formulación o derogación de una regla o reglamento se trata del procedimiento de “regla-mentación”. 3 L.P.R.A. sec. 2102(m).
Al interpretar el término “agencia” de la LPAU, en Ortiz v. Panel F.E.I., supra, reiteramos que se trata de una defi-nición “sumamente amplia”. A esos efectos expresamos que:
De hecho, es tan amplia que prácticamente cobija a todas y cada una de las agencias administrativas del Estado Libre Asociado, “las cuales se encuentran ubicadas en la rama eje-cutiva del gobierno”. Surge asimismo que la determinación de si un foro es o no una “agencia” claramente gira en tomo a las *132funciones que esté legalmente “autorizada” a llevar a cabo. Es decir, la disyuntiva de si una agencia, cuerpo, instrumentali-dad, funcionario, oficina, etc., debe ser o no considerada una “agencia”, ha de resolverse en atención a la autoridad legal que tiene para actuar o disponer de un asunto de manera final y obligatoria. (Énfasis suplido y en el original, escolios y citas omitidos.) Ortiz v. Panel F.E.I., supra, pág. 238.
Asimismo, hemos citado al tratadista en derecho admi-nistrativo Davis (Davis and Pierce, Administrative Law Treatise Sec. 1.2 (1999)) para ilustrar la naturaleza de una agencia como un organismo o una entidad gubernamental que no es una corte o un cuerpo legislativo, y que afecta derechos de partes privadas mediante la adjudicación o la reglamentación. Pagán Ramos v. F.S.E., supra, pág. 899.
En conclusión, nuestra jurisprudencia es clara en cuanto a hacer efectiva la intención legislativa al aprobar y enmendar la LPAU de establecer un cuerpo mínimo de re-glas uniformes “cuyos efectos alean [cen] a toda la opera-ción de la Rama Ejecutiva del Gobierno y afectfen] a toda la ciudadanía” y de “excluir de su alcance solamente un pe-queño número de entidades expresamente identificadas en [el texto de la ley]”. (Énfasis suplido y en el original.) Pagán Ramos v. F.S.E., supra, pág. 900, citando el Informe de la Comisión de Gobierno de la Cámara de Representantes so-bre el P. de la C. 1120 de 23 de octubre de 1990, pág. 4, en ocasión de la aprobación de ciertas enmiendas a la defini-ción de “agencia” en la LPAU.
Por ende, procede concluir que la Comisión para Resolver Controversias Interagenciales es ciertamente una agencia administrativa. El propósito central de dicha Co-misión es servir como “un mecanismo legal y administra-tivo para resolver ... las controversias que sur|jan] entre Agencias del Gobierno por concepto de pagos y deudas en-tre éstas”. Informe de la Comisión de Gobierno de la Cá-mara de Representantes de 24 de abril de 1980, supra, pág. 2. Se trata de una entidad gubernamental autorizada por *133ley a investigar y adjudicar controversias sobre los dere-chos y las obligaciones entre personas específicas.
Más aún, y a pesar de que la Comisión para Resolver Controversias Interagenciales fue creada antes de la apro-bación de la LPAU, sus disposiciones son similares a las agencias administrativas que, de ordinario, se rigen por dicha ley. La Comisión tiene el poder para investigar y ad-judicar controversias económicas entre agencias particulares. Con ese propósito, puede requerir la presen-tación de documentos o cualquier evidencia necesaria, in-terrogar testigos bajo juramento y solicitar al Tribunal de Primera Instancia que ordene la comparecencia de testigos o la entrega de documentos. Se dispone, además, la inter-vención de un oficial examinador encargado de presidir la vista y rendir un informe a la Comisión para que ésta haga su determinación final.
Las funciones y facultades de la Comisión para Resolver Controversias Interagenciales, unidas a la amplitud del al-cance de la LPAU y de su definición de lo que es una agen-cia, establecen que la Comisión es, en efecto, una agencia administrativa.
B. En cuanto a la jurisdicción de la Comisión, en vista de lo que se ha concluido y del hecho de que no se provee expresamente una jurisdicción exclusiva, concluimos que ésta posee jurisdicción primaria. Por lo tanto, la parte aquí demandante debió acudir en primer lugar a dicha Comi-sión, en lugar de al foro judicial. Veamos.
La doctrina de jurisdicción primaria aplica cuando hay que determinar cuál foro adjudicativo debe hacer una de-terminación inicial del asunto en controversia. En otras palabras, se refiere a si la acción debe ser presentada ini-cialmente ante la agencia o ante el tribunal. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Colombia, Ed. Forum, 2001, pág. 433. Esta norma responde a la deferencia que merecen las agencias, las cuales están mejor preparadas *134que los tribunales debido a su especialización y al conoci-miento obtenido a través del tiempo en el ámbito que se desempeñan. Id., págs. 434-435. A pesar de que una agen-cia con jurisdicción primaria no excluye la jurisdicción del tribunal en el mismo asunto, la aplicación de la referida doctrina tiene el efecto de concederle primacía a la inter-vención de la agencia administrativa en primera instancia. Ortiz v. Panel F.E.I., supra. De esa manera, del caso llegar al tribunal, éste tendrá el beneficio del parecer del ente administrativo especializado sobre la controversia. íd.
En el caso de autos, es evidente que no existe jurisdic-ción primaria exclusiva, pues el legislador no lo dispuso así en el texto de la ley. Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47 (1968). No obstante, del texto de la Ley Núm. 80, supra, y de la preocupación que motivó al legislador a apro-barla, surge que la Comisión para Resolver Controversias Interagenciales sí posee jurisdicción primaria en el asunto específico que le fue encomendado atender.
Como explicáramos, el propósito de la creación de la Co-misión fue proveer un mecanismo administrativo que re-suelva de manera rápida y económica las controversias so-bre deudas y pagos entre agencias gubernamentales. De esto se desprende que se pretendió aprovechar la flexibili-dad y agilidad de los procedimientos administrativos y evi-tar un extenso trámite judicial. De igual forma, se buscó aprovechar el personal especializado de las respectivas agencias que dirigen los miembros de la Comisión al dispo-nerse que se nombrarían de sus empleados el “personal técnico, especializado y capacitado para entender en este tipo de controversia”. Leyes de Puerto Rico, supra, pág. 242. En particular, se dispuso que se designarían entre estas agencias, los examinadores y auditores necesarios para realizar de la manera más eficiente los propósitos de la ley. Art. 2(2) de la Ley Núm. 80, supra, 3 L.P.R.A. sec. 1752(2). Véase, además, Op. Sec. Just. Núm. 1985-19, en la que se concluye que controversias como éstas deben ser *135sometidas a la Comisión, que es el “organismo administra-tivo especializado, creado expresamente por ley con juris-dicción primaria para investigar y resolver estos casos en específico”. (Énfasis suplido.)
De estas disposiciones se desprende la intención del le-gislador de proveer un foro especial para atender inicial-mente las controversias sobre pagos y deudas entre agen-cias gubernamentales con prelación al foro judicial. De esa manera, se buscó proveer los beneficios de especialización y agilidad del trámite administrativo en estos casos.(8) Por consiguiente, aquí, Arecibo debió acudir en primer lugar a la Comisión para Resolver Controversias Interagenciales para reclamar lo adeudado por Quebradillas.
De no estar conforme con la decisión que en su día emita la Comisión, cualquier parte puede acudir al Tribunal de Circuito de Apelaciones para solicitar una revisión judicial conforme lo dispone la Sec. 4.1 de la LPAU, 3 L.P.R.A. see. 2171. Ello es así, pues cuando se aprobó la LPAU sus pre-ceptos pertinentes a la revisión judicial se hicieron exten-sivos a todas las agencias cubiertas por el estatuto, inclu-yendo a la Comisión para Resolver Controversias Interagenciales. Reiteradamente hemos resuelto que las disposiciones de la LPAU prevalecen sobre cualquier dispo-sición legal de una agencia en particular que sea contraria a ésta, cuando ésta se aprobó previo a la vigencia de la primera. Véanse: Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744 (1990); Asoc. Dueños Casas Parguera, Inc. v. J.P., 148 D.P.R. 307 (1999); Carabarín et al. v. A.R.P.E., 132 D.P.R. 938 (1993); Asoc. Fcías. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002); Aponte v. Policía de P.R., 142 D.P.R. 75 (1996) (a partir de la enmienda de 1995 de la *136LPAU, que dispuso que la moción de reconsideración ante las agencias administrativas no sería jurisdiccional, toda disposición en la ley habilitadora de cualquier agencia que disponga lo contrario, y haya sido aprobada previo a dicha enmienda, queda sin efecto). En el caso ante nos, la dispo-nibilidad de la revisión judicial de las determinaciones de las agencias que implanta la LPAU es posterior a la prohi-bición contenida en la Ley Núm. 80, supra, por lo que ésta no prevalecería. Véase 3 L.P.R.A. see. 2171.
A la luz de todo lo anterior, confirmaríamos la decisión del Tribunal de Apelaciones y desestimaríamos la reclama-ción de Arecibo contra Quebradillas en el caso de autos.

(1) 3 L.P.R.A. see. 1751 et seq. (Ley Núm. 80).


(2) Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq. (LPAU).


(3) Esta ley derogo la Ley Organica de los Municipios de Puerto Rico, 21 L.P.R.A. sec. 2001 et seq.


(4) En ese caso, el Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente en la que adelantó la posición que ahora adopta el Tribunal. Aut. Desp. Sólidos v. Mun. San Juan, 150 D.P.R. 106, 114 (2000).


(5) El Informe de la Comisión de Gobierno del Senado de Puerto Rico reproduce sustancialmente el contenido del Informe de la Comisión de Gobierno de la Cámara de Representantes.


(6) Se mencionó que las agencias mayormente concernidas eran: la entonces Autoridad de Teléfonos, la Autoridad de Energía Eléctrica, la Autoridad de Acueduc-tos y Alcantarillados, la Autoridad de Edificios Públicos, la Autoridad de Comunica-ciones y la Administración de Servicios Generales.


(7) La Ley Núm. 80, supra, fixe aprobada sin enmiendas y no hay discusión en cuanto a su alcance en el historial legislativo. Véase el Diario de Sesiones: Procedi-mientos y Debates de la Asamblea Legislativa de 24 de abril de 1980, Vol. XXXIV.


(8) Nótese, además, que de resolverse que los municipios no tienen que acudir inicialmente a la Comisión para Resolver Controversias Interagenciales, según re-suelve la opinión mayoritaria, la Ley Núm. 80, supra, quedaría prácticamente sin vigencia alguna. De esa manera se desperdiciaría un proceso valioso para cobrar deudas interagenciales que busca evitar largos litigios en beneficio de las operacio-nes y la liquidez de las agencias que aplique.